SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

517
CA 11-00864
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


ILLINOIS UNION INSURANCE COMPANY, PLAINTIFF,

                     V                                            ORDER

ARRIC CORPORATION, ET AL., DEFENDANTS.
--------------------------------------------
ARRIC CORPORATION, THIRD-PARTY PLAINTIFF,

                     V

FIREMAN’S FUND INSURANCE COMPANY, NATIONAL
SURETY CORPORATION, THIRD-PARTY
DEFENDANTS-APPELLANTS,
GUARD CONTRACTING CORPORATION, THIRD-PARTY
DEFENDANT-RESPONDENT,
ET AL., THIRD-PARTY DEFENDANTS.


LAWRENCE, WORDEN, RAINIS & BARD, P.C., MELVILLE (ROGER B. LAWRENCE OF
COUNSEL), FOR THIRD-PARTY DEFENDANTS-APPELLANTS.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (VICTOR ALAN OLIVERI OF
COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frank A.
Sedita, Jr., J.), entered July 30, 2010. The order denied the motion
of third-party defendants Fireman’s Fund Insurance Company and
National Surety Corporation for summary judgment and granted the cross
motion of third-party defendant Guard Contracting Corporation for
summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 31, 2012 and filed
on February 14, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court